IN   THE                    PD-1141-14
                                  COURT   OF       CRIMINAL             APPEALS

                                          AUSTIN,               TEXAS



FELIX       LONGORIA   JR
                Appellant
                                                            §

VS.                                                         §            case no. PD-llgQHRHjFCRIBIBNALAPPEALS
THE    STATE    OF   TEXAS                                  §                                MAR 11 2015
                Appellee

                                                            §
                                                                                         Abel Acosta, Clerk

                         APPELLANT'S           MOTION             FOR    STAY OF   MANDATE


TO    THE    HONORABLE      JUSTICES      OF       SAID         COURT:


        Comes now,       Felix Longoria Jr./                       in the above-styled and num

bered case; proceeds pro-se/ and moves this Honorable Court under                                                ^

and pursuant to the Texas Rules of Appellate Procedure/ R»jlia-iie|.2
requesting           appellant's motion for stay of mandatePQyPT^fp^fe/HNALAPPEALS
thereof, the appellant will show the following:                                              MAR 11 2015

                                                                                          Abel Acosta, Clerk
        This Court has subject-matter jurisdiction under the rules

of    the Texas Rules of Appellate Procedure to hear this motion.

                                                            II.


        On February 25/2015/              this Honorable Court sent to the app

ellant the clerk's card showing that the Motion for Rehearing is

denied.       Appellant received this card not until March 2,2015 and

now has had opportunity to perfect this motion in order to file

his Petition to          the United States Supreme Court on Certiorari and

based upon conflicting matters                          .

                                                        III.


        Appellant/       involks his procedural process in order to fully

show that he has been denied review of certain substantial rights

and   seeks     review      for    redress.

                                               -    1   -
                                        IV.

                          CONCLUSION AND PRAYER

         Appellant, asks that and prayes this motion for stay of man
date is granted in all things by this Honorable Court of Criminal
Appeals.

Signed and Dated on this the fa                      of /tfji\(L-/L         ,2015
                                  Respectfully Submitted,